Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Invention II, Claims 5-17 in the reply filed on 04/14/2022 is acknowledged. 
Claims 1-4 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention.
Claims 5-17 have been examined and addressed on the merits in this office action.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first slot, the second slot, and the third slot must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, it is unclear how “a first slot” of the plurality of slots identified as “714” in the instant disclosure, can be spaced apart from “a third slot” (from the plurality of slots -714-, the Examiner presumes) that, per claim 8, is already adjacent to “a second slot”,  by “a second width” identified as character number “716” in the instant disclosure that is approximately equal to “the first width” (identified as “718”), as claimed in claim 9. Further, “718” clearly refers to the width of portions of the plate 710 that are aligned to the centerline (see PG Pub, par. 0059) and not to a separation between slots. Please also refer to the drawings objection, above.
Also regarding claim 9, the term “approximately equal” is a relative term which renders the claim indefinite. The word “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear what amount/extend/degree of the first and second widths would necessary constitute “approximately”. Absent a standard for determining, the metes and bounds of the limitation “approximately equal” is unclear as currently present.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 5-14 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Meyer, IV et al. (US 2012/0325438, herein “Meyer”).
Regarding claim 5, Meyer discloses: 
a flexible wick insert (2) for a heat pipe (1) (figs. 1-4), comprising: 
a separation plate (2) defining a centerline, a first lateral edge, and a second lateral edge (see annotated fig. 1-MEYER, below), 
the separation plate (2) comprising a flexible portion (the main body of -2-) (fig. 1) [par. 0012, lines 1-5], 
wherein the flexible portion defines a plurality of slots (d) in the separation plate (2) extending inward from the first lateral edge and the second lateral edge (see annotated fig. 1-MEYER, below),
wherein the plurality of slots (d) are configured to increase lateral flexibility of the flexible wick insert (2) in a plane (figs. 1-4) [par. 0014, lines 7-19], and 
wherein the plane is parallel to the separation plate (2) and passes through the first lateral edge and the second lateral edge (see annotated fig. 1-MEYER, below) (it is noted, per par. 0014, lines 7-19, the insert -2- is bendable at any position on lateral sides, therefore meeting this limitation of the claim).

    PNG
    media_image1.png
    576
    755
    media_image1.png
    Greyscale



Regarding claim 6, Meyer discloses:  
the plurality of slots (d) alternately extending inward from the first lateral edge and the second lateral edge to define a serpentine form (clearly seen in annotated fig. 1-MEYER, page 4).
Regarding claim 7, Meyer discloses: 
the plurality of slots (d) comprising a first slot and a second slot adjacent to the first slot, and the first slot being spaced apart a first width (~220, ~221) from the second slot (clearly seen in annotated fig. 1-MEYER, page 4).
Regarding claim 8, Meyer discloses: 
 	the plurality of slots (d) further comprising a third slot spaced apart from the first slot and adjacent to the second slot, and the first slot being spaced apart a second width (~200) from the third slot (clearly seen in annotated fig. 1-MEYER, page 4).
Regarding claim 9, the claim has not been considered in this Office Action based on the 112(b) rejection, above.
Regarding claim 10, Meyer discloses: 
 	the first width (~220, ~221) being less than the second width (~200) (clearly seen in annotated fig. 1-MEYER, page 4),
Regarding claim 11, Meyer discloses: 
the plurality of slots (d) extending inward past the centerline (clearly seen in annotated fig. 1-MEYER, page 4),
Regarding claim 12, Meyer discloses: 
the flexible wick insert (2) being configured to be locally bent in a bending plane that passes through the centerline (see annotated fig. 1-MEYER, page 4) (it is noted, per par. 0014, lines 7-19, the insert -2- is bendable at any position on lateral sides, therefore meeting this limitation of the claim).
Regarding claim 13, Meyer discloses: 
the separation plate (2) further comprising a first solid portion and a second solid portion (see annotated fig. 1-MEYER, page 4),
wherein the first solid portion and the second solid portion are disposed on either side of the flexible portion (see annotated fig. 1-MEYER, page 4).
Regarding claim 14, Meyer discloses: 
a vent hole (222) formed through at least one of the first solid portion and the second solid portion (see annotated fig. 1-MEYER, page 4) [par. 0015, lines 17-23].

Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/             Supervisory Patent Examiner, Art Unit 3763